Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 10-14, and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zakhidov et al. (Pub No. US 2021/0308934 A1, hereinafter Zakhidov).
With regards to claim 1, Zakhidov teaches a method of manufacturing a microstructure array, comprising:
preparing a mold having a concave micro pattern array in which a 5plurality of concave micro patterns are arranged (see Fig. 3, mold shown with concave micro pattern array), 
preparing a perovskite precursor solution including a perovskite precursor and a hydrophilic polymer (see Fig. 3, perovskite precursor solution prepared with a polyethylene glycol polymer matrix, see ¶185-¶224), 
coating the perovskite precursor solution on a substrate (see Fig. 3, coating perovskite precursor solution on substrate Si), 
disposing the mold on the perovskite precursor solution to confine the 10perovskite precursor solution in the plurality of concave micro patterns (see Fig. 3, mold to confine perovskite solution), 
obtaining a composite of perovskite nanocrystals and the hydrophilic polymer from the perovskite precursor solution in the plurality of concave micro patterns (see Fig. 3, crystals formed, see Abstract, ¶139-¶140), and 
removing the mold to form a microstructure array in which a plurality of 15microstructures including a composite of the perovskite nanocrystals and the hydrophilic polymer are arranged (see Fig. 3, mold removed).
	 
	With regards to claim 2, Zakhidov teaches the method of claim 1, wherein the hydrophilic polymer comprises polyvinylpyrrolidone, polyethyleneamine, polyacrylamide, 20poly(meth)acrylate, polyvinyl alcohol, polyethylene glycol, polyethyleneoxide, polyoxazoline, a derivative thereof, or a copolymer thereof (see ¶219).

	With regards to claim 3, Zakhidov teaches the method of claim 1, wherein the perovskite precursor solution further comprises a ligand (see ¶219, precursor solution has a ligand).

	With regards to claim 4, Zakhidov teaches the method of claim 3, wherein the ligand is represented by RCOOH, RNH2, R2NH, R3N, RSH, RH2PO, R2HPO, R3PO, RH2P, R2HP, R3P, ROH, RCOOR, RPO(OH)2, RPOOH, RHPOOH, or R2POOH (wherein, R is 5independently a substituted or unsubstituted C1 to C40 aliphatic hydrocarbon, a substituted or unsubstituted C6 to C40 aromatic hydrocarbon, or a combination thereof) (see polyethylene glycol for example has ROH).

	With regards to claim 5, Zakhidov teaches the method of claim 1, wherein the obtaining of the composite of 10the perovskite nanocrystals and the hydrophilic polymer comprises heat treatment (see ¶121 for example where heat is applied).

	With regards to claim 6, Zakhidov teaches the method of claim 5, wherein the heat treatment is performed at a temperature of about 50 deg C to about 200 deg C (see ¶121, 100 deg C).

	With regards to claim 7, Zakhidov teaches the method of claim 1, wherein a dimension of the microstructure is equal to or smaller than a dimension of the concave micro pattern of the mold (see Fig. 3, mold pattern is equal to microstructure).

With regards to claim 10, Zakhidov teaches a microstructure array in which a plurality of microstructures comprising a composite of perovskite nanocrystals and the hydrophilic polymer 20are arranged (see Fig. 3, crystals formed, see Abstract, ¶139-¶140).

With regards to claim 11, Zakhidov teaches the microstructure array of claim 10, wherein the hydrophilic polymer comprises polyvinylpyrrolidone, polyethyleneamine, polyacrylamide, poly(meth)acrylate, polyvinyl alcohol, polyethylene glycol, polyethyleneoxide, 48polyoxazoline, a derivative thereof, or a copolymer thereof (see claim 2).

With regards to claim 12, Zakhidov teaches the microstructure array of claim 10, wherein the composite further comprises a ligand bound to the surface of the perovskite nanocrystals (see claim 3).

With regards to claim 13, Zakhidov teaches the microstructure array of claim 12, wherein the ligand is derived from RCOOH, RNH2, R2NH, R3N, RSH, RH2PO, R2HPO, R3PO, RH2P, R2HP, R3P, ROH, RCOOR, RPO(OH)2, RPOOH, RHPOOH or R2POOH, wherein each R is independently a substituted or unsubstituted C1 to C40 10aliphatic hydrocarbon, a substituted or unsubstituted C6 to C40 aromatic hydrocarbon, or a combination thereof (see claim 4).

With regards to claim 14, Zakhidov teaches the microstructure array of claim 10, wherein an average crystal dimension of the perovskite nanocrystals is less than or equal to about 200 nm (see ¶139, 188nm crystallite size).

With regards to claim 16, Zakhidov teaches a micro light emitting diode, comprising 20a first electrode and a second electrode facing each other, and the microstructure array of claim 10 disposed between the first electrode and the second electrode (see ¶206 for example).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zakhidov as applied to claims 1 and 10 above.
	With regards to claims 8 and 15, Zakhidov is silent teaching the method of claim 1 and a micro light emitting diode of claim 10, wherein a width and a length of the microstructure is less than or equal to about 80 micron, respectively.
It would have been obvious to one of ordinary skill to determine the optimum thickness (see In re Aller, Lacey, and Hall (10 USPQ 233-237).  It is not inventive to discover optimum or workable ranges by routine experimentation.  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical (see In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990)).  Here, one would be motivated to arrive at the claimed thickness in order to fulfill device dimension requirements for a specific application.

Claim(s) 9 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zakhidov as applied to claims 1 and 16 above, and further in view of Cheng et al. (Pub No. US 2020/0075816 A1, hereinafter Cheng).
With regards to claim 9, Zakhidov teaches a method of manufacturing a micro light emitting diode, comprising:
47forming a first electrode, 
forming a microstructure array on the first electrode, and 
forming a second electrode on the microstructure array (see ¶6, LEDs formed), 
Zakhidov, however, is silent teaching:
wherein the forming of the microstructure array comprises 5forming a first microstructure array in which a plurality of first microstructures including first perovskite nanocrystals configured to emit light in a first wavelength region are arranged, 
forming a second microstructure array in which a plurality of second microstructures including second perovskite nanocrystals configured to emit 10light in a second wavelength region are arranged, and 
forming a third microstructure array in which a plurality of third microstructures including third perovskite nanocrystals configured to emit light in a third wavelength region are arranged, and 
at least one of forming processes of the first, second, and third 15microstructure arrays is performed by the manufacturing method of the microstructure array of claim 1.
In the same field of endeavor, Cheng teaches a configuration in which perovskite-based micro LEDs can be configured in an array to producing RGB colors for image displays (see Fig. 1A and 4A-4C, for example).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to incorporate first, second, and third microstructure arrays configured to providing RGB colors since this would allow the user to produce devices that can project variety of images of different colors for display imaging as taught by Cheng.
It is also obvious to utilize a nanoimprinting process as taught by Zakhidov for optoelectronic applications such as imaging and displays since it produces many units with one molding process.

With regards to claim 17, Zakhidov is silent teaching the micro light emitting diode of claim 16, wherein 49the microstructure array comprises:
a first microstructure array in which a plurality of first microstructures including a composite of first perovskite nanocrystals and a hydrophilic polymer are arranged, the first perovskite nanocrystals being configured to emit light in a 5first wavelength region, 
a second microstructure array in which a plurality of second microstructures including a composite of second perovskite nanocrystals and a hydrophilic polymer are arranged, the second perovskite nanocrystals being configured to emit light in a second wavelength region, and 
10a third microstructure array in which a plurality of third microstructures including a composite of third perovskite nanocrystals and a hydrophilic polymer are arranged, the third perovskite nanocrystals being configured to emit light in a third wavelength region, 
wherein the first microstructures, the second microstructures, and the 15third microstructures may be disposed adjacently.
In the same field of endeavor, Cheng teaches a configuration in which perovskite-based micro LEDs can be configured in an array to producing RGB colors for image displays (see Fig. 1A and 4A-4C, for example).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to incorporate first, second, and third microstructure arrays configured to providing RGB colors since this would allow the user to produce devices that can project variety of images of different colors for display imaging as taught by Cheng.

With regards to claim 18, Cheng teaches the micro light emitting diode of claim 17, wherein the micro light emitting diode comprises first, second, and third subpixels displaying different colors, 20wherein the first subpixel comprises the first microstructure, the second subpixel comprises the second microstructure, and the third subpixel comprises the third microstructure (see Fig. 4A-4C, RGB subpixels formed).

With regards to claim 19, Zakhidov teaches the micro light emitting diode of claim 16, further comprising a 50charge auxiliary layer disposed between at least one of the first electrode and the microstructure array and between the second electrode and the microstructure array (see ¶6, for example, ETL or HTL layers can be utilized).

With regards to claim 20, Cheng teaches a display device comprising the micro light emitting diode of claim 16 (see ¶44).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224. The examiner can normally be reached Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML